TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00084-CV



                                 In re M&M Orthodontics, PA




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Real parties in interest Christine Ellis; Texas Health and Human Services Commission

(HHSC); Dr. Kyle Janek, in his Official Capacity; and the Office of the Inspector General have filed

an unopposed motion to dismiss this mandamus proceeding. See Tex. R. App. P. 42.3. The real

parties in interest have advised the Court that the underlying administrative action that was pending

against relator M&M Orthodontics in the HHSC Appeals Division has been nonsuited and

dismissed, rendering moot the issues raised by M&M Orthodontics in its petition for writ of

mandamus. We grant the motion and dismiss the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: January 30, 2015